Citation Nr: 1753523	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-150 73	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1966 to September 1968 with verified periods of inactive duty for training (INACDUTRA) from 1980 through 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida Department of Vetearns Affairs (VA) Regional Office (RO). Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey. In February 2017, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although the delay of an additional remand is regrettable, adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder cannot occur without additional development.  In particular, the duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless they do not exist or further requests are deemed futile. 38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2). The claimant shall be notified if any requested records cannot be or are not obtained. 38 U.S.C.A. § 5103A (b)(2); 38 C.F.R. § 3.159 (e)(1). VA treatment records dated June 2011 reveal that the Veteran receives monthly Social Security Administration (SSA) income. This implies the existence of SSA records. They must be requested as they may be pertinent to the Veteran's pending appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369   (Fed. Cir. 2009). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Also, request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Request from the Social Security Administration complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted, and the Veteran should be informed in writing. 38 C.F.R. § 3.159 (c)(2) and (e)(1).

3. Thereafter, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claims should be returned to the Board as warranted.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the decision made. He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

